Citation Nr: 1819302	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-30 631	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the claims file was transferred to the RO in Nashville, Tennessee.

In May 2014, the Board granted service connection for tinnitus and remanded claims for service connection for pes cavus and bilateral hearing loss for additional development.  In January 2015, the Board denied the remanded claims.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the Veteran and the VA Secretary (the parties) filed a Joint Motion for Remand (JMR).  In January 2016, the Court granted the motion, thereby vacating the Board's decision, and remanding the case for readjudication.

In March 2016, the Board remanded the issues then on appeal for additional development, pursuant to the JMR.  After taking further action, the agency of original jurisdiction (AOJ) confirmed and continued the prior denials and returned the case to the Board.

In June 2017, the Board denied service connection for a bilateral foot disability, to include pes cavus.  The Board also remanded the issue of entitlement to service connection for bilateral hearing loss.  The case has since been returned to the Board for appellate review.



FINDING OF FACT

The Veteran has a bilateral hearing loss disability that is as likely as not attributable to in-service noise exposure.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Specific to claims for service connection for hearing loss, impaired hearing is considered a "disability" for VA purposes only when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including sensorineural hearing loss-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, there is no dispute that the Veteran has a current bilateral hearing loss disability as defined by VA.  The report of a September 2010 VA audiometric examination clearly reflects, among other things, that he has auditory thresholds in excess of 40 decibels in both ears at 3000 and 4000 Hertz.

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  In a June 2010 VA Form 21-4138, the Veteran reported noise exposure from helicopters at Fort Rucker while hauling ammunition to the range at aviation school during his period of active service.  At the September 2010 VA audiological examination, he reported he was a truck driver and carried ammunition for helicopters and had exposure to noise from helicopters shooting at targets and gunfire.  In the March 2011 notice of disagreement, he explained that during basic training they would lay down on the ground, side by side, and shoot rifles on the range during which the ear plugs were not very good and would fall out.  At the November 2014 VA DBQ audiological examination, he reported working as a heavy vehicle driver during active service.  On one to two occasions, he hauled ammunition to helicopters which were firing weapons, and while he was not next to the helicopters or guns, he could hear them shoot/go off.  He also reiterated noise exposure from shooting guns during basic training and said that his ear plugs would fall out.

The Board finds that the Veteran is competent to report that he was exposed to loud noise in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His reports are also credible inasmuch as his statements are supported by his service personnel records, which reflect that his military occupational specialties included heavy vehicle driver and heavy truck driver.

As to the nexus, or link, between the Veteran's currently shown disability and service, the Board notes, as an initial matter, that his service treatment records reflect that at the time of entry into service in August 1970, his bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
15 (25) 
15 (20)
LEFT
0 (15)
0 (10)
0 (10)
15 (25) 
10 (15)

(Since it is unclear whether service department audiometric readings between January 1, 1967 and December 31, 1970 were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As a result, in order to facilitate data comparison, the conversion is represented by the figures in parentheses above.)

Review of the April 1971 separation examination report shows the Veteran's bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
unavailable
5
LEFT
10
10
0
unavailable
0

The record on appeal contains several nexus opinions pertaining to Veteran's hearing loss.  Following September 2010, November 2014, and August 2016 VA audiological examinations, VA examiners provided unfavorable or inconclusive nexus opinions.

Pursuant to the January 2016 JMR and Board remand directives in March 2016 and June 2017, opinions and addenda were obtained from another examiner in August 2017, December 2017, and January 2018.  The VA examiner concluded that it was less likely than not the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  The examiner noted that the Veteran's hearing sensitivity in both ears was within normal limits at the time of entrance to service and that there was no significant threshold change during service.

Pursuant to an outpatient consultation in August 2013, a VA audiologist noted the Veteran's history of noise exposure and the diagnosis of mild to severe sensorineural hearing loss.  Following clinical evaluation, the audiologist concluded that "[b]ased on the [Veteran's] report of military noise exposure and the configuration of the hearing loss, the hearing loss and tinnitus are at least as likely as not caused by or a result of military noise exposure."

Following a review of the record, the Board finds that the evidence supports the Veteran's claim.  The Board and Court have previously determined, in effect, that the September 2010, November 2014, and August 2016 VA opinions are inadequate or of limited probative value.  See BVA decisions dated in May 2014 and June 2017; JMR dated in January 2016.  The Board likewise finds the August 2017, December 2017, and January 2018 opinions and addenda to be of limited probative value inasmuch as the examiner did not consider the potential threshold shifts during service (based on the conversions noted above).  The August 2013 opinion is also of somewhat limited probative value, inasmuch as the discussion of the facts is limited; however, that opinion is at least as probative as the others that reach a contrary conclusion.

In the final analysis, the Board cannot conclude that the greater weight of the evidence is against the Veteran's claim.  As such, and with resolution of 

reasonable doubt in his favor, service connection for bilateral hearing loss in granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


